Unity Bank SBA Nonaccrual Loans - Specific Reserves Loan Valuation SCHEDULE (A) SEC COMMENT LETTER Loan Name Delinquent Loan Account # XXXXXXXXX Non Accrual Date 12/31/10 Apprasial Date 9/30/2009 Last Charge Off Taken 12/31/2010 Risk Rating 8 Loan Balance SBA Guarantee % 75 % SBA Guarantee Portion Charge Off Unity Loan Balance Value of Commercial Collateral Discount 25 % Discounted Collateral Less selling holding costs 10% First Lien Position - Second Lien Position - Net Realized Value Value of Residential Collateral - Discount 20 % Discounted Collateral - Less selling holding costs 8% - First Lien Position - Second Lien Position - Net Realized Value - Value of Inventory FF&E - Discount 75 % Discounted Collateral - Prior Lein - Less Auction Costs (25%) - Net Realized Value - Total Net Realized Value Unitys Net Realized Value (25%) Loan Balance Collateral Net Realized Value Collateral Surplus (Shortfall) ) Specific Reserve Page 9
